DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 02/25/2022, 03/15/2022, 04/28/2022 and 06/15/2022 have been considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Response to Amendment
This office action is responsive to amendment filed on April 08, 2022. Claims 1, 15 and 19 have been amended. No claims have been added or canceled. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thiyagarajan et al. (US. Pub. No. 2015/0278534 A1, hereinafter Thiyagarajan) in view of Verthein et al. (US. Pub. No.  2018/0165427 A1, hereinafter Verthein) and further in view of Le Van Gong et al. (US. Pub. No. 2019/0306132 A1, hereinafter Le Van).

Regarding claim 1. 
      Thiyagarajan teaches a computer system (Thiyagarajan teaches in [Abstract], ¶ [0011] and ¶ [0013], using “a method and system for obfuscation of sensitive information”), comprising: a memory (Thiyagarajan teaches in Fig.2, computing device element 100 includes memory and ¶ [0015] a memory of the tablet computing device 100 and the instructions are configured to be executed by the operating system of the tablet computing device 100); and
       at least one processor coupled to the memory and configured to scan user interface (UI) data representative of a plurality of UI controls (Thiyagarajan teaches in Fig. 2, ¶ [0026] the user's tablet computing device 100 is provided with a processing element (processor) and memory configured to execute various software applications…The support agent computing device 150 also includes a processing element (processor) and memory configured to execute various software applications, including a web browser application 222 and further teaches in Claim 17 that, the processing element (processor) communicatively coupled to the communication module and the memory, the processing element configured to execute the machine-readable instructions to determine that user interface (UI) content of the user computing device contains sensitive information); 
       detect at least one portion of the UI data associated with private information, the at least one portion of UI data corresponding to at least one UI control of the plurality of UI controls (Thiyagarajan teaches in ¶ [0068] the display of UI (user interface) content may include a term such as "Password", such as the password prompt 174 shown in FIG. 1A. With this example, if a heuristic sensitivity criteria included the term "Password," then a heuristic may determine that the UI content contains sensitive information, for example, by detecting that term in the display of the UI content and further teaches in ¶ [0052] that a user may be prompted for a user indication that the user chooses to display the sensitive information on the support agent computing device 150. For example, the user may be prompted to deobfuscate the obfuscated information); Thiyagarajan does not explicitly teach record during an interactive computing session of a user, the data comprising an obfuscated version of the at least one UI control and unobfuscated versions of other UI controls of the plurality of UI controls; and record during the same interactive computing session of the user, data comprising an unobfuscated version of the at least one UI control; and encrypt the second session data to generate encrypted session data. 
           However, Verthein teaches record session data during an interactive computing session of a user (Verthein teaches in ¶ [0077] that the a real-time communication session that involves the group of participants to be shared in the first region of the display and further teaches in ¶ [0044] the visual representation 220, for instance, represents a live copy (i.e., record) of the region 218a that is communicated from the client device 102 (i.e., a user) to the endpoint device 116a as part of the video data 208. Note that the first region of a display indicates the first session record data.), the session data comprising an obfuscated version of the at least one UI control and unobfuscated versions of other UI controls of the plurality of UI controls (Verthein teaches in Figs. 2 &3 and ¶ [0044] and ¶ [0049] the same communication session 202 data has video data and obfuscated data.  This results either in Fig. 2 where there is both obfuscated 232 and unobfuscated 220, or Fig. 3 if the receiver has the proper decoding key (indicating second session data is encrypted) in seeing the unobfuscated version of 232.  So, the claimed first session data is represented in Fig. 2); and 
        record during the same interactive computing session of the user (Verthein teaches in ¶ [0077] that the a real-time communication session that involves the group of participants to be shared in the second region of the display and further teaches in ¶ [0044] the visual representation 220, for instance, represents a live copy (i.e., record) of the region 218a that is communicated from the client device 102 (i.e., a user) to the endpoint device 116a as part of the video data 208. Note that the first region of a display indicates the first session record data.), session data comprising an unobfuscated version of the at least one UI control; encrypt the second session data to generate encrypted session data (Verthein teaches in Figs. 2 &3 and ¶ [0044] and ¶ [0049] the same communication session 202 data has video data and obfuscated data.  This results either in Fig. 2 where there is both obfuscated 232 and unobfuscated 220, or Fig. 3 if the receiver has the proper decoding key (indicating second session data is encrypted) in seeing the unobfuscated version of 232. Therefore, the claimed second session data is represented in Fig. 3. Note that, the obfuscation is related to applications as disclosed in Figs. 2 & 3 and ¶ [0043] which is indicative of controls for these applications. For example, as can be seen in figs. 2 and 3 at least the UI controls for the 218 window the obfuscated in fig. 2 and unobfuscated in fig. 3); and 
          encrypt the second session data to generate encrypted session data (Verthein teaches in ¶ [0079] that the media from the second region can be obfuscated in various ways, such as using a suitable obfuscation, scrambling, and/or encryption protocol and the key image as inputs to generate the obfuscated video data. Alternatively, or additionally, the obfuscation can include encrypting the media from the second region using the key image as an encryption key). 
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Verthein by including the system of both obfuscated 232 and unobfuscated 220 of Fig.2 and Fig. 3 and a method of ascertained from another region of the shared media between a group of participants where the media is caused from the latter region to obfuscate with a key image to generate an obfuscated video data (Figs. 2, 3 and [0043]-[0044] and [0049]) into the teachings of Thiyagarajan which includes a system of determining the UI (user interface) content whether contains sensitive information by detecting that term in the display of the UI content ([0052]). One would have been motivated to do so since this method involves the encoding block structure of optimization for the media sharing experience to generate an optimized encoding block structure based on the size of the region or a position of the region relative to the shared media, and hence ensures protecting a sensitive media and a data during the media sharing experience and improves the data security for a sensitive user data, and also prevents the undesired exposure of a sensitive user media.
           Although, Verthein teaches the encrypting of obfuscation, but he does not store the encrypted data and thus, Thiyagarajan in view of Verthein does not explicitly teach a first session data and a second session data and store the encrypted session data in association with the first session data.
          However, Le Van teaches a first session data and a second session data (Le Van teaches in Para. [0014] a first and a second encrypted session data recorded during a first period of time and a second period of time) and store the encrypted session data in association with the first session data (Le Van teaches in Para. [0057] the traffic inspection module 116 may store the encrypted records being transmitted and their associated timestamp in the session files 235 and 245, respectively). 
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Le Van by including a system of recording first and second encrypted session data based on the first and the second period of time and storing encrypted record of the sessions ([0014] and [0057]) into the teachings of Thiyagarajan in view of Verthein invention. One would have been motivated to do so since this system encrypting a communication session between the first and second computer system and a key update message communicates between the first computer system and the second computer system is determined during monitoring the session and first and second computer systems subsequent to the time indicated by the timestamp during the encrypted communication session and so that the speed and efficiency is improved by which the encrypted record can be accessed/inspected in an efficient manner.
Regarding claim 3.
        Thiyagarajan teaches wherein to detect the at least one portion comprises to compare the at least one portion to a set of UI data associated with private information (Thiyagarajan teaches in Fig. 4, ¶ [0052] determine that the UI (user interface) content contains sensitive information by, for example, detecting that term in the display of the UI content, and also teaches that ¶ [0056] a user may be prompted to provide an input indicating whether the UI (User interface) content contains sensitive information, even when there is no automated software-based determination of sensitive information in step 406. For example, a button may be displayed to the user that allows the user to indicate that the UI content contains sensitive information, regardless of the determination of step 406 and further teaches in ¶ [0074] when information is recognized as sensitive, the text reader may refrain from electronically reading aloud the sensitive information or may prompt the user to listen privately. For example, the text reader may prompt the user to put on earphones to keep the sensitive information private. These indicate how the sensitive private information recognized/compared based on the user interface content or data)).
Regarding claim 4. 
           Thiyagarajan teaches wherein the set of UI data comprises one or more of application names, window titles, universal resource identifiers, portions of universal resource identifiers, hypertext markup language elements, and user interface automation elements (Thiyagarajan teaches in Figs. 1A-D, a window displaying area of the user and ¶ [0040] during normal operation of the user computing device 100, the display component 102 displays UI content 110 in a UI layer 310. The UI layer 310 may comprise, for example, a window or frame filling (window titles) all or a portion of the display area of the user computing device 100. The UI content 110 displayed in the UI layer 310 includes, for example, the user interface of the operating system 240, or the interface of one or more software applications running (i.e., application names) on the user computing device 100, such as the user application 242. Here the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen at least the window or frame filing (window title) and one or more application running (application names)).  
Regarding claim 5. 
           Thiyagarajan teaches wherein to detect the at least one portion comprises to detect one or more portions of the UI data that correspond to one or more UI controls 44Docket No. ID19-0086-US-CTX00019USU1 selectable to cause the at least one processor to render the at least one UI control via a user interface (Thiyagarajan teaches in Fig. 3, ¶ [0039] fig. 3 illustrates the detection of touch inputs in a support session interface,…,the user computing device 100 to be displayed on the user computing device 100 (includes processor) on top of the user's user interface content 110, and also teaches in ¶ [0052] determine that the UI (user interface) content contains sensitive information and , detecting that term in the display of the UI content and teaches in ¶ [0056] a user may be prompted to provide an input indicating whether the UI (User interface) content contains sensitive information and further teaches in ¶ [0025] that the control portion 126 includes an information portion 128, displaying text, such as the agent's name, and one or more control icons 129, which, when selected by the user, can perform various functions).

Regarding claim 8.  
           Le van teaches wherein the at least one is further configured to generate a symmetric encryption key and to encrypt the second session data using the symmetric encryption key (Le Van teaches in ¶ [0047] the secure communication module 224 may be symmetric encryption algorithms such that the same key is used to encrypt and decrypt the data).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Le Van by including a system and method of symmetrical encryption algorithms ([0047]) into Thiyagarajan in view of VERTHEIN invention. One would have been motivated to do so in order to store securely the session key in a dynamical manner and so that the secure hardware device can compute the secure session key based on the identifier to indicate that the generated symmetric encryption key can be used to establish a secure communication session between secure hardware devices and other computers in an efficient manner.  

Regarding claim 9. 
         Le Van teaches wherein the at least one processor is further configured to store the symmetric encryption key in association with the encrypted session data (Le Van teaches in Para. [0047] the traffic inspection module 116 may store information related to the initial exchange in a file, such as a session file (e.g., session file 235 and session file 245, respectively) and the secure communication module 224 may be symmetric encryption algorithms such that the same key is used to encrypt and decrypt the data).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Le Van by including the system and the method of using traffic inspection module which can be used to store information related to the exchange of files and secure communication module 224 may be symmetric encryption algorithms ([0047]) into the teachings of Thiyagarajan in view of Verthein invention. One would have been motivated to do so in order to store the master secret key in a highly secured manner and thus helps to maintain a secure communication session between secure hardware devices and other computers in an efficient manner.
Regarding claim 10.
           Thiyagarajan teaches wherein the at least one processor is further configured to: receive, from a session player, a request to review the first session data (Thiyagarajan, Fig. 2, user computing device 100 includes processor and memory, ¶ [0032], “user computing device 100 and agent computing device 150…, receive the session from the stored session data in the cloud storage server 224 (session player) and may be made available to the user so that the user may review a recording of a previously-held customer support session” this teaches how the user computing device which includes a processor and memory receives the recorded session data for review)); and 
           transmit, to the session player, the first session data (Thiyagarajan, Fig. 2, user computing device 100 includes processor and memory, ¶ [0032], “after a customer service session is completed, the stored session data, including one or more of the audio, video, screen sharing, and graphical elements from the agent, may be transmitted to the cloud storage server 224 (session player) and stored in the user's personal database, for later retrieval and playback by the use …, the stored session data may obfuscate any sensitive data that was also obfuscated on the support agent computing device 150 during the customer service session” this teach how the user can view the session data after being transmitted to the cloud storage device 224 (session player)).
Regarding claim 11.
       Thiyagarajan in view of Le Van teaches wherein the at least one processor is further configured to: receive, from the session player, a request to clarify the obfuscated version of the at least one UI control (Thiyagarajan teaches in Figs. 2, 4-6, ¶ [0032] user computing device 100 (include a processor) and agent computing device 150…, receive the session from the stored session data in the cloud storage server 224 (session player) and may be made available to the user, also teaches in ¶ [0056] a user may be prompted to provide an input indicating whether the UI content contains sensitive information…, a button may be displayed to the user that allows the user to indicate that the UI (user interface) content contains sensitive information, regardless of the determination of step 406 and further teaches in ¶ [0072] that the steps illustrated in FIGS. 4-6 illustrate a notification to a user of obfuscation may also include a prompting to the user to deobfuscate the sensitive information…, and information that is determined to be sensitive may be obfuscated first, such as in step 408 of FIG. 4, and then a user may be prompted whether or not to deobfuscate the sensitive information as in step 606” (user clarify the obfuscated version)); and 
        transmit, to the session player (Thiyagarajan teaches in fig. 2, user computing device 100 includes processor and memory, ¶ [0032] after a customer service session is completed, the stored session data, including one or more of the audio, video, screen sharing, and graphical elements from the agent, may be transmitted to the cloud storage server 224 (session player)). Further, Le Van teaches the encrypted session data and the symmetric encryption key (Le Van teaches in Para. [0047] the encrypted session key uses the symmetrical encryption algorithms). 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Le Van by including the system and the method of using a symmetric algorithm for encryption and decryption of keys ([0047]) into Thiyagarajan in view of Verthein invention. One would have been motivated to do so in order to store securely the session key in a dynamical manner and so that the secure hardware device can compute the secure session key based on the identifier to indicate that the generated symmetric encryption key can be used to establish a secure communication session between secure hardware devices and other computers in an efficient manner.  
Regarding claim 12. 
      Thiyagarajan further teaches about a user interface and the processor coupled with memory to execute or perform functions in the cloud storage server 224 (session player)) in Fig. 2, user computing device 100 includes processor and memory ¶ [0015] a computing device 100 includes a touch -sensitive display component 102, which produces user interface ("UI") content 110, such as an operating system user interface or the interface of one or more software applications that may run on the tablet computing device 100 and further teaches in ¶ [0032] the stored session data, including one or more of the audio, video, screen sharing, and graphical elements from the agent, may be transmitted to the cloud storage server 224 (session player)). But, Thiyagarajan in view of Verthein does not explicitly teach decrypt, the encrypted session data with the symmetric encryption key to render the second session data via the user interface.
      However, Le Van teaches wherein the at least one processor is further configured to: decrypt, via execution of the session player, the encrypted session data with the symmetric encryption key to render the second session data via the user interface (Le Van teaches ¶ [0047] the encryption algorithms used by the secure communication module 206 and the secure communication module 224 may be symmetric encryption algorithms such that the same key is used to encrypt and decrypt the data.).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Le Van by including the system and a method of using symmetric encryption key algorithms ([0047]) into Thiyagarajan in view of Verthein invention. One would have been motivated to do so in order to the user can eavesdrop on the communication between the hardware device and the application to avoid unauthorized use of the software application and thus helps to protect the secure hardware device to communicate with other computers through the insecure channel.
Regarding claim 13. 
       Thiyagarajan teaches wherein the at least one processor is further configured to: transmit, to a notification agent in response to reception of the request to clarify, a request to authorize rendering of the second session data (Thiyagarajan, [Abstract] and ¶ [0013], “sensitive information that is displayed on a user's computing device is obfuscated from the computing device of the remote customer support agent, and a notification of that obfuscation is displayed on the user's computing device 100” (includes a processor) and so that the remote customer agent receives “the sensitive information is not displayed or otherwise protected from display to the remote customer support agent. For example, the sensitive information may be obfuscated from the customer support agent's computing device. Such obfuscation may be performed by the user's computing device prior to the current screen being shared, or, alternatively, such obfuscation may be performed by the remote customer support agent's computing device that receives a broadcast prior to display of a shared screen”); and 
          receive, from the notification agent, a response to the request to including an indication that the request to clarify is granted (Thiyagarajan teaches in ¶ [0052] user may be prompted for a user indication that the user chooses to display the sensitive information on the support agent computing device 150. For example, the user may be prompted to deobfuscate (unobfuscated) the obfuscated information and further teaches in ¶ [0013] the remote customer support agent's computing device that receives a broadcast prior to display of a shared screen. These teach how the support agent receives the broadcast notification based on the prompted whether or not to deobfuscate the sensitive information as in step 606 (user clarify the obfuscated version)) as disclosed in ¶ [0072]).
Regarding claim 14. 
             Thiyagarajan teaches wherein the notification agent is associated with a designated user (Thiyagarajan teaches in [Abstract] sensitive information that is displayed on a user's computing device is obfuscated from the computing device of the remote customer support agent, and a notification of that obfuscation is displayed on the user's computing device and further teaches in ¶ [0020] that the user's computing device 100 does provide for pointer functionality,…, while enabling the user to simultaneously operate the user's pointer function, such as, for example, to carry out the instructions provided by the customer service agent…, and the ability to show the user what to do, and then permit the user to perform those tasks on his or her own can provide a much more effective training function than if the customer service agent were to perform those tasks directly these teach how the designated user can be trained by the agent to perform different tasks)).
Regarding claims 15 and 19.
Claims 15 and 19 incorporate substantively all the limitations of claim 1 in method and non-transitory computer readable storage medium form and are rejected under the same rationale.
Regarding claim 16.
Claim 16 incorporates substantively all the limitations of claim 5 in method form and is rejected under the same rationale.
Regarding claim 17. 
       Thiyagarajan teaches receiving a request to review the first session data (Thiyagarajan teaches in fig. 2, user computing device 100 includes processor and memory and also teaches in ¶ [0032] user computing device 100 and agent computing device 150…, receive the session from the stored session data in the cloud storage server 224 (session player) and may be made available to the user so that the user may review a recording of a previously-held customer support session” this teaches how the user computing device which includes a processor and memory receives the recorded session data for review)); 
         transmitting the first session data to a session player; receiving a request to clarify the obfuscated version of the at least one UI control (Thiyagarajan teaches in fig. 2, user computing device 100 includes processor and memory and also teaches in ¶ [0032] after a customer service session is completed, the stored session data, including one or more of the audio, video, screen sharing, and graphical elements from the agent, may be transmitted to the cloud storage server 224 (session player) and stored in the user's personal database, for later retrieval and playback by the use …, the stored session data may obfuscate any sensitive data that was also obfuscated on the support agent computing device 150 during the customer service session” this teach how the user can view the session data after being transmitted to the cloud storage device 224 (session player)); 
         transmitting a request to authorize rendering of the second session data to a notification agent (Thiyagarajan teaches in [Abstract] sensitive information that is displayed on a user's computing device is obfuscated from the computing device of the remote customer support agent, and a notification of that obfuscation is displayed on the user's computing device 100 (includes a processor) and further teaches in ¶ [0013] that the remote customer agent receives the sensitive information is not displayed or otherwise protected from display to the remote customer support agent. For example, the sensitive information may be obfuscated from the customer support agent's computing device. Such obfuscation may be performed by the user's computing device prior to the current screen being shared, or, alternatively, such obfuscation may be performed by the remote customer support agent's computing device that receives a broadcast prior to display of a shared screen); 
         receiving a response to the request to clarify including an indication that the request to clarify is granted (Thiyagarajan teaches in ¶ [0052] user may be prompted for a user indication that the user chooses to display the sensitive information on the support agent computing device 150. For example, the user may be prompted to deobfuscate (unobfuscated) the obfuscated information and further teaches in ¶ [0013] that the remote customer support agent's computing device that receives a broadcast prior to display of a shared screen. These teach how the support agent receives the broadcast notification based on the prompted whether or not to deobfuscate (unobfuscated) the sensitive information as in step 606 (user clarify the obfuscated version)) as disclosed in ¶ [0072]). Thiyagarajan as a whole teaches about a user interface and the processor coupled with memory to execute or perform functions in the cloud storage server 224 (session player)) in Fig. 2, user computing device 100 includes processor and memory, ¶ [0015] and [0032]. But, Thiyagarajan in view of Verthein does not explicitly teach transmitting the encrypted session data and a symmetric encryption key to the session player; and decrypting the encrypted session data with the symmetric encryption key to render the second session data via a user interface.
      However, Le Van from the same field of endeavor teaches transmitting the encrypted session data and a symmetric encryption key to the session player (Le Van teaches in ¶ [0047] the encryption algorithms used by the secure communication module 206 and the secure communication module 224 may be symmetric encryption algorithms such that the same key is used to encrypt and decrypt the data.); and 
        decrypting the encrypted session data with the symmetric encryption key to render the second session data via a user interface (Le Van teaches in ¶ [0047] the secure communication module 224 may be symmetric encryption algorithms such that the same key is used decrypt the data.). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Le Van by including the system and the method of the symmetrical encryption and decryption method is implemented in the secure hardware device ([0047]) into Thiyagarajan in view of Verthein invention. One would have been motivated to do so in order to store securely the session key in a dynamical manner and so that the secure hardware device can compute the secure session key based on the identifier to indicate that the generated symmetric encryption key can be used to establish a secure communication session between secure hardware devices and other computers in an efficient manner.  
Regarding claim 18.
Claim 18 incorporates substantively all the limitations of claim 3 in method form and is rejected under the same rationale.
Regarding claim 20.
Claim 20 incorporates substantively all the limitations of claim 17 in non-transitory computer readable medium form and is rejected under the same rationale.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thiyagarajan in view of Verthein further in view of Le Van and further in view of Jain et al. (US. Pub. No. 2020/0106749 A1, hereinafter Jain). 

Regarding claim 2. Thiyagarajan in view of Verthein and further in view of Le Van teach the computer system of claim 1.
        Thiyagarajan as a whole teaches how to detect the user interface by using computing device 100 and 150 (processors) in Fig. 2, ¶ [0026], [0068] and [0052] but, Thiyagarajan does not include the term “getaway” with the processor and thus, Thiyagarajan in view of Verthein further in view of Le Van does not explicitly teach wherein the at least one processor comprises a plurality of processors including one or more first processors and one or more second processors, the computer system comprises a gateway including the one or more first processors, and the one or more first processors are configured to scan the UI data. 
         However, Jian teaches wherein the at least one processor comprises a plurality of processors including one or more first processors and one or more second processors, the computer system comprises a gateway including the one or more first processors, and the one or more first processors are configured to scan the UI data (Jian teaches in Fig. 1, gateway 104 includes mapping engine 150, Claim 1 and ¶ [0051] the gateway device comprising: a hardware processor configured to and the mapping engine of the gateway which includes a processor scan the user interface as the gateway device 104 is configured to operate in a training mode), the mapping engine 150 can scan a client device interface (user interface) to identify one or more data fields (for instance, by performing a graphical analysis of the interface to identify form fields, by scanning underlying code associated with the interface to identify fields, by scanning a structured document to identify document fields, and the like).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jian by including a gateway device in a processor and a mapping engine to scan a client device interface (Claim 1 and [0051]) into Thiyagarajan in view of in view of Verthein further in view of Le Van invention. One would have been motivated to do so since the Gateway device for implementing data security by a computing device is an entity within a trusted domain to perform operations on protected data, so that the functionality of cloud computing applications with access to the protected data is preserved while maintaining security of the protected data. The device performs performance of cloud operations by a local trusted entity with execution of a cloud service application or process by the local trusted entity, thus improving performance of the local trusted entity in implementing the cloud service and simplifying implementation of a cloud operation result computed by the local trusted entity by eliminating potential performance lag by the cloud server.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thiyagarajan in view of Verthein further in view of Le Van and further in view of Crim et al. (US. Pub. No. 2010/0161644 A1, hereinafter Crim).

Regarding claim 6. Thiyagarajan in view of Verthein further in view of Le Van teaches the computer system of claim 1. 
           Thiyagarajan further teaches wherein to record the first session data comprises to record the unobfuscated versions of other UI controls (Thiyagarajan teaches in Fig. 4, ¶ [0032] and [0056] the user may review a recording of a previously-held customer support session…, the stored session data, including one or more of the audio, video, screen sharing, and graphical elements from the agent…, and the user displays the sensitive information…, the user may prompted to the deobsfucated (unobfuscated) information” and the user previously recording session may include a shared session (second recorded session) may be conducted between a first application and a second application, for example, a support session between a computing device and a support agent computing device…,the determination of a user interface of the operating system or the interface of one or more software applications that may run on a computing device…, the determined UI (user interface) content may be displayed on a display component of the computing device). But, Thiyagarajan in view of Verthein further in view of Le Van does not uses the term “omit” and thus, Thiyagarajan in view of Le Van does not explicitly teach wherein the record to omit recording of the at least one UI control.
        However, Crim teaches about the term omit recording wherein the record to omit recording of the at least one UI control (Crim teaches in ¶ [0054] omit records matching the search criteria from the found set of records, a user interface element).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Crim by including the system of omitting a record ([0054]) into the teachings of Thiyagarajan in view of Verthein further in view of Le Van invention. One would have been motivated to do so in order to effectively selecting and inserting a search operator the omitted record in a search criterion from a list of search operators so that the operator make a correction on the omitted record of the user interface in an efficient manner.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thiyagarajan in view of Verthein further in view of Le van and further in view of Luskin et al. (US. Pub. No. 2016/0099935 A1, hereinafter Luskin).

Regarding claim 7. Thiyagarajan in view of Verthein further in view of Le van teaches the computer system of claim 1. 
         Thiyagarajan further teaches wherein to record the first session data comprises to record the unobfuscated versions of other UI controls (Thiyagarajan, Fig. 4, ¶ [0032] and [0056], “the user may review a recording of a previously-held customer support session…, the stored session data, including one or more of the audio, video, screen sharing, and graphical elements from the agent…, and the user displays the sensitive information…, the user may prompted to the deobsfucated (unobfuscated) information” and the user previously recording session may include “a shared session (second recorded session) may be conducted between a first application and a second application, for example, a support session between a computing device and a support agent computing device…,the determination of a user interface of the operating system or the interface of one or more software applications that may run on a computing device…, the determined UI (user interface) content may be displayed on a display component of the computing device”). But, Thiyagarajan in view of Verthein further in view of Le Van does not uses the term “unintelligible” and thus, Thiyagarajan in view of Verthein further in view of Le Van does not explicitly teach wherein record an unintelligible version of the at least one UI control.  
         However, Luskin teaches about the term meaningless (unintelligible) to recording wherein the record an unintelligible version of the at least one UI control (Luskin, ¶ [0061], “user Data only from the data storage device only after it's updated with the new data record. This means that the data record that was downloaded from the temporary storage is meaningless (unintelligible) by itself”).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Luskin by including the system of recording a meaningless (unintelligible) for temporary use ([0061]) into the teachings of Thiyagarajan that a shared session (second recorded session) in the determined UI (user interface) content may be displayed on a display component of the computing device and the deobsfucated (unobfuscated) information (Fig. 4, [0032] and [0056]) further in view of Verthein further in view of Le Van invention. One would have been motivated to do so in order to determine that UI content of a first application of the first device sensitive information is protected, and drop the meaningless (unintelligible) frame from the clear recording to generate the obfuscated recording so that the customer support agent can utilize an application on the agent's computing device to generate graphics to help guide the user, and representing the UI content is transmitted from the first application to a second application of the second device via the communication channel such that the obfuscated sensitive information is protected from display by the second device unnecessarily and thus, helps the user to obtain an improved quality of service. 

Response to Arguments
       Applicant indicates that the Examiner acknowledged during the interview, none of the applied references, when considered individually or in any combination, discloses or suggests the combination of elements recited in independent claims 1, 15, and 19. (Remarks, Page 9).
    In response to the above Applicant’s argument, the Examiner respectfully disagrees. As a whole the prior art of record teaches the claimed subject matter in the same field of endeavor. However, the previous claimed limitation of the recording step is related to the user interaction session or user activity but, the currently amended limitation indicates that the recording step is related to the session data and thus, the Examiner has introduced a new prior art of record Le Van to address the current amendment and therefore, the combination of the prior art of record teach the clamed limitations and thus, the argument is moot because the argument does not apply to the combination of the references being used in the current rejection. 
       Similarly, the above all responses to argument of independent claim 1 applies to independent claims 15 and 19.
            Furthermore, any remaining arguments are addressed by the response above.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455